Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 1 of 12



                                                                                           u. follm~cQRT
                                                                                       EASTERN DISTRICT ARKANSAS
                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS                                  AUG 2 9 2019
                                     WESTERN DIVISION
                                                                                 JAMES ~~ORMACK, CLERK
                                                                                 By:                          DEPCLER
      JUSTIN WILLIAMS, Individually and on
      Behalf of All Others Similarly Situated                                            PLAINTIFF


      vs.                           Case No. 4:19-cv-        /cb{p - DPM

      JEI TRUCKING, LLC, STEVEN NASON, and
      STARR OILFIELD SERVICES, LLC.                                               DEFENDANTS


                     ORIGINAL COMPLAINT-COLLECTIVE ACTION


             COMES NOW Plaintiff Justin Williams ("Plaintiff'), individually and on

      behalf of all others similarly, by and through his attorneys Steve Rauls and Josh

      Sanford of the Sanford Law Firm, PLLC, and for his Original Complaint-

      Collective Action against Defendants JEI Trucking, LLC, Steven Nason, and

      Starr Oilfield Services, LLC (collectively "Defendants"), does hereby state and

      allege as follows:

                                                    I.
                                 JURISDICTION AND VENUE

             1.     Plaintiff, individually and on behalf of all others similarly situated,

      brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

      ("FLSA") for declaratory judgment, monetary damages, liquidated damages,

      prejudgment interest, and costs, including reasonable attorneys' fees as a result

      of Defendants' failure to pay Plaintiff and all others similarly situated overtime

      compensation for all hours that Plaintiff and all others similarly situated worked in

      excess of forty (40) per workweek.                     This case assigned to District Judge     .MAr;.,6ha./l
                                                             and to Magistrate Judge __,_/<i
                                                                                         ....ttt
                                                                                             .........    1/-----
                                                                                                  V'{J~fi....
                                              Page 1 of 11                                        /
                               Justin WIiiiams v. JEI Trucking, LLC, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                 Orlglnal Complalnt---Collectlve Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 2 of 12




              2.    The United States District Court for the Eastern District of Arkansas

      has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

      1331 because this suit raises federal questions under the FLSA.

              3.    Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

      and (c)(2), because the State of Arkansas has personal jurisdiction over

      Defendants, and Defendants therefore "reside" in Arkansas.

                                                    II.
                                            THE PARTIES

              4.     Plaintiff repeats and re-alleges all previous paragraphs of this

      Complaint as though fully incorporated in this section.

              5.     Plaintiff is a citizen of the United States and a resident and

      domiciliary of the State of Texas.

              6.    At all times relevant to the allegations in this Complaint, Plaintiff

      was a piece-rate paid employee at Defendants' trucking business on location in

      Oklahoma.

              7.     At all times material herein, Plaintiff and those similarly situated

      have been entitled to the rights, protections and benefits provided under the

      FLSA.

              8.     At all times material herein, Plaintiff and those similarly situated

      have been improperly classified by Defendants as exempt from the overtime

      requirements of the FLSA, 29 U.S.C. § 207.

              9.     Defendants are "employers" within the meanings set forth in the

      FLSA, and were, at all times relevant to the allegations in this Complaint,

      Plaintiff's joint employer.
                                               Page 2 of 11
                                Justin Williams v. JEI Trucking, LLC, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                  Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 3 of 12




            10.     Defendant JEI Trucking, LLC ("JEI Truckingll) is a domestic limited

      liability company and operates a trucking business within and without the State of

      Arkansas, with its principal address in Pope County.

             11.    JEI Trucking has employees that handle, sell, or otherwise work on

      goods or materials that have been moved in or produced for interstate

      commerce.

             12.    Within the three years preceding the filing of this Complaint, JEI

      Trucking's annual gross volume of sales made or business done was not less

      than $500,000.00.

             13.    At all relevant times, JEI Trucking had a minimum of two

      employees.

             14.    Defendant JEI Trucking's registered agent for service of process for

      the State of Arkansas is Gary W. Nason, Jr., 77 Willenburg Lane, Russellville,

      Arkansas 72802.

             15.    Defendant Steven Nason is the owner, principal, director, and/or

      officer of JEI Trucking, LLC.

             16.    Upon information and belief, Defendant Nason manages and

      controls the day-to-day operations of JEI Trucking and dictates and the

      employment policies of JEI Trucking, including but not limited to the decision to

      not pay Plaintiff an extra premium for work in excess of forty hours per week.

             17.    Defendant Starr Oilfield Services, Inc. ("Starr Oilfield"), is an

      Oklahoma for-profit corporation.




                                             Page 3 of 11
                              Justin Williams v. JEI Trucking, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 4 of 12




              18.   Defendant Starr Oilfield has employees that handle, sell, or

      otherwise work on goods or materials that have been moved in or produced for

      interstate commerce.

              19.   Within the three years preceding the filing of this Complaint

      Defendant Starr Oilfield's annual gross volume of sales made or business done

      was not less than $500,000.00.

              20.   Defendant is an Oklahoma for-profit corporation whose registered

      agent for service of process for the state of Oklahoma is Riley Carbone Kern,

      7813 South Harvard Avenue, Tulsa, Oklahoma 74136.

              21.   Defendant Starr Oilfield contracted with JEI Trucking to provide

      trucking services at Starr Oilfield's location in Oklahoma.

              22.   Defendants are joint employers within the meaning of the FLSA.

                                                  Ill.
                                  FACTUAL ALLEGATIONS

              23.   Plaintiff repeats and re-alleges all previous paragraphs of this

      Complaint as though fully incorporated in this section.

              24.   Plaintiff worked for Defendants from May of 2019 to August of

      2019.

              25.   Plaintiff worked as a specialized trucker, called a sand hauler,

      which involved loading, transporting, and unloading sand.

              26.   Defendants' trucking business operates seven days per week.

              27.   Defendants scheduled Plaintiff and others similarly situated to work

      more than 40 hours per week.


                                             Page 4 of 11
                              Justin Williams v. JEI Trucking, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 5 of 12




            28.    Defendants had a policy of requiring Plaintiff and similarly situated

      employees to work every day of the week, sometimes as much as twenty hours

      per day.

            29.    Defendants classified Plaintiff and similarly situated employees as

      independent contractors.

            30.     Defendants provided Plaintiff and similarly situated employees with

      company vehicles.

            31.     Defendants did not allow Plaintiff and similarly situated employees

      to work for any other company while working for Defendants.

            32.     Plaintiff and similarly situated employees never crossed state lines

      in the course of their employment.

             33.    Plaintiff and similarly situated employees did not have authority to

      hire or fire employees.

             34.    Plaintiff and similarly situated employees did not have the

      opportunity to negotiate their wages.

             35.    Plaintiff and similarly situated employees were paid on a piece-rate

      basis for each load they delivered.

             36.    On average, one load took approximately five hours to deliver and

      unload.

             37.    Defendants did not pay Plaintiff or similarly situated employees any

      overtime premium for hours worked in excess of forty per week.

                                        IV.
                        REPRESENTATIVE ACTION ALLEGATIONS



                                               Page 5 of 11
                                Justin Williams v. JEI Trucking, LLC, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                  Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 6 of 12




             38.    Plaintiff brings his claims for relief for violation of the FLSA as a

      collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

      behalf of all persons who were, are, or will be employed by Defendants as

      similarly situated hourly employees at any time within the applicable statute of

      limitations period, who are entitled to payment of the following types of damages:

             A.     Overtime premiums for all hours worked for Defendants in excess

      of forty (40) hours in any week; and

             B.     Liquidated damages and attorney's fees.

             39.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

      has attached hereto a written Consent to Join this lawsuit.

             40.    The relevant time period dates back three years from the date on

      which Plaintiff's Original Complaint-Collective Action was filed herein and

      continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

      except as set forth herein below.

             41.    Plaintiff proposes the following class under the FLSA:

                                   All sand haulers who worked
                                 over forty (40) hours in any week.

             42.    The proposed FLSA class members are similarly situated in that

      they share these traits:

             A.     They were classified by Defendants as exempt from the minimum

      wage and overtime requirements of the FLSA;

             B.     They were paid on a piece-rate basis;

             C.     They were not paid an overtime premium for all hours worked in

      excess of forty (40) per week;
                                                Page 6 of 11
                                 Justin Williams v. JEI Trucking, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                   Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 7 of 12




             D.     They regularly worked more than forty (40) hours per week; and

             E.     They had the same or similar duties.

             43.    Plaintiff is unable to state the exact number of the class but

      believes that the class exceeds five (5) persons.

             44.    Defendants can readily identify the members of the Section 16(b)

      class, which encompasses all piece rate employees who worked as truckers

      within the relevant time period.

             45.    The names and physical and mailing addresses of the FLSA

      collective action plaintiffs are available from Defendants, and a Court-approved

      Notice should be provided to the FLSA collective action plaintiffs via first class

      mail and email to their last known physical and electronic mailing addresses as

      soon as possible, together with other documents and information descriptive of

      Plaintiff's FLSA claim.

                                                    V.
                                 FIRST CAUSE OF ACTION
                        (Individual Claim for Violation of the FLSA)

             46.    Plaintiff repeats and re-alleges all previous paragraphs of this

      Complaint as though fully incorporated in this section.

             4 7.   Plaintiff asserts this claim for damages and declaratory relief

      pursuant to the FLSA, 29 U.S.C. § 201,         et seq.
             48.    At all relevant times, Defendants have been Plaintiff's "employer''

      within the meaning of the FLSA, 29 U.S.C. § 203.

             49.    At all relevant times, each Defendant has been an enterprise

      engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

                                               Page 7 of11
                                Justin WIiiiams v. JEI Trucking, LLC, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                  Original Complalnt--Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 8 of 12




             50.      29 U.S.C. §§ 206 and 207 require any enterprise engaged in

      commerce to pay all employees a minimum wage for all hours worked up to forty

      (40) in one week and to pay time and a half of regular wages for all hours worked

      over forty (40) hours in a week, unless an employee meets certain exemption

      requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

      regulations.

             51.      Defendants improperly classified Plaintiff as an independent

      contractor and therefore as exempt from the overtime requirements of the FLSA.

             52.      Despite the entitlement of Plaintiff to overtime payments under the

      FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

      times his regular rate of pay for all hours worked over forty (40) in each one-week

      period.

                53.   Defendants' failure to pay Plaintiff all overtime wages was willful.

                54.   By reason of the unlawful acts alleged herein, Defendants are liable

      to Plaintiff for monetary damages, liquidated damages, and costs, including

      reasonable attorneys' fees, for all violations that occurred within the three (3)

      years prior to the filing of this Complaint.

                                              VI.
                                 FOURTH CAUSE OF ACTION
                      (Collective Action Claim for Violation of the FLSA)

                55.   Plaintiff repeats and re-alleges all previous paragraphs of this

      Complaint as though fully incorporated in this section.




                                               Page 8 of11
                                Justin Williams v. JEI Trucking, LLC, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                  Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 9 of 12




              56.    Plaintiff, individually and on behalf of all others similarly situated,

      asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

      U.S.C. § 201, et seq.

              57.    At all relevant times, Defendants have been an "employer" of

      Plaintiff and all those similarly situated within the meaning of the FLSA, 29 U.S.C.

      §203.

              58.    Defendants classified Plaintiff and all others similarly situated as

      independent     contractors   and     therefore      as    exempt       from   the   overtime

      requirements of the FLSA.

              59.    Despite the entitlement of Plaintiff and those similarly situated to

      minimum wage and overtime payments under the FLSA, Defendants failed to

      pay Plaintiff and those similarly situated an overtime rate of one and one-half

      times their regular rates of pay for all hours worked over forty (40) in each one-

      week period.

              60.    Defendants willfully failed to pay overtime wages to Plaintiff and to

      others similarly situated.

              61.    By reason of the unlawful acts alleged herein, Defendants are liable

      to Plaintiff and all those similarly situated for monetary damages, liquidated

      damages, and costs, including reasonable attorneys' fees, for all violations that

      occurred within the three (3) years prior to the filing of this Complaint.




                                              Page 9 of11
                               Justin WIiiiams v. JEI Trucking, LLC, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                 Original Complalnt---Collectlve Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 10 of 12




                                            VII.
                                     PRAYER FOR RELIEF

              WHEREFORE, premises considered, Plaintiff Justin Williams, individually

       and on behalf all others similarly situated and members of the proposed Section

       216 class, respectfully prays as follows:

              A.     That each Defendant be summoned to appear and answer this

       Complaint;

              B.     For orders regarding certification of and notice to the proposed

       collective members;

              C.     For an order of this Honorable Court entering judgment in Plaintiff's

       favor against Defendants for actual economic damages in an amount to be

       determined at trial;

              D.     For liquidated damages as provided for under the FLSA;

              E.     For punitive damages in an amount to be determined at trial;

              F.     For attorneys' fees, costs, and pre-judgment interest; and

              G.     For such other and further relief as this Court deems necessary,

       just and proper.




                                              Page 10 of 11
                               Justin Williams v. JEI Trucking, LLC, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                 Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 11 of 12




                                                 Respectfully submitted,

                                                 JUSTIN WILLIAMS, Individually
                                                 and on Behalf of All Others
                                                 Similarly Situated, PLAINTIFF

                                                 SANFORD LAW FIRM, PLLC
                                                 ONE FINANCIAL CENTER
                                                 650 S. SHACKLEFORD, SUITE 411
                                                 LITTLE ROCK, ARKANSAS 72211
                                                 TELEPHONE: (501) 221-0088
                                                 FACSIMILE: (888) 787-2040


                                                \fe~~b~
                                                Ark. Bar No. 2011170




                                          Page 11 of 11
                           Justin Williams v. JEI Trucking, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                             Original Complaint-Collective Action
Case 4:20-cv-00137-TCK-JFJ Document 1 Filed in USDC ND/OK on 08/29/19 Page 12 of 12




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION


   JUSTIN WILLIAMS, Individually and on
   Behalf of All Others Similarly Situated                                        PLAINTIFF


   vs.                         Case No. 4:19-cv-- - -


   JEI TRUCKING, LLC, STEVEN NASON, and
   STARR OILFIELD SERVICES, LLC                                               DEFENDANTS


                         CONSENT TO JOIN COLLECTIVE ACTION


          I was employed as an hourly paid worker for JEI Trucking, LLC, Steven Nason,
   and Starr Oilfield Services, LLC, within the past three (3) years. I understand this lawsuit
   is being brought under the Fair Labor Standards Act for unpaid overtime compensation. I
   consent to becoming a party-plaintiff in this lawsuit, to be represented by Sanford Law
   Firm, PLLC, and to be bound by any settlement of this action or adjudication by the Court.




                                                Signature:~         (J/i/;...
                                                            JUSTIN WILLIAMS

          Date: August 28, 2019




   Isl Josh Sanford
   Josh Sanford, Esq.
   SANFORD LAW FIRM, PLLC
   One Financial Center
   650 South Shackleford Road, Suite 411
   Little Rock, Arkansas 72211
   Telephone: (501) 221-0088
   Facsimile: (888) 787-2040
   josh@sanfordlawfirm.com
